By the Court.
Ripley, Ch. J.
This was an action to recover a strip of land, part of lots six and seven, in block sixteen, in Saint Paul Proper, three feet wide on Jackson street, and extending back through said lots to the east line of lot six, and distant ninety-seven feet south from the corner of Jackson and Fifth streets.
Defendant claims title thereto through a deed from plaintiff to one W. C.
At the trial, the jury were instructed that the said deed did not convey or pass the title to any portion of said strip of three feet, and that, therefore, the plaintiff was entitled to a verdict. The jury, disregarding this instruction, returned a verdict for the defendant.
A new trial was ordered, and the defendant appeals from such order, contending that the vei’dict was right and the charge wrong in point of law.
The description of the premises in the deed aforesaid is as follows: “A'par cel of land known and designated as follows: commencing at a point on Jackson street, the same being one hundred feet from the corner of Jackson and Fifth streets; thence along said Jackson street southward, fifty feet; thence at right angles, eastward one hundred and nineteen feet; thence northward fifty feet, at right angles; thence one hundred and nineteen feet, at right angles west towards the place of beginning, the same being 'the south one-third of lots six and seven, in block sixteen, of the town of Saint Paul Proper.
It is of course perfectly evident, that. the intention is to *103convey a part of said lots six and seven according to the plat of said town.
The south one-third would be a piece rectangular in shape one hundred and nineteen feet long, and so many feet wide, measuring north from the south-west corner of said lot seven, as would be equal to one-third of the whole line of said lots on Jackson street. Upon reference to the plat it appears that said line is thereon delineated as one hundred and fifty feet in length on Jackson street, and the south one-third of said lots would therefore measure fifty feet thereon, and be distant one hundred feet from the corner of the two streets, and so the parties undoubtedly supposed that the fact was.
But it appeared from the evidence that said line was but one hundred and forty-five and one half feet on Jackson street, as is shown on the diagram.
The south one-third thereof in that case would measure but forty-eight and one half feet on Jackson street, but as the distance from the north line thereof to Fifth street would be but ninety-seven feet, it would necessarily include the strip in controversy.
It is clear, in the respondent’s opinion, that the starting point of the description is one hundred feet south of the corner of Jackson and Fifth streets, and that the property intended to be conveyed all lies south of the starting point, and that, therefore, the addition of the words “ the same being the south one-third,” &c., cannot change the specific lines of.the grant. If so, if the intention was to convey land lying wholly south of a fixed starting point, the instruction was right.
But without the words in question it is not only not clear that the starting point is one hundred feet south of the corner, but it is wholly uncertain which corner of Jackson and Fifth streets is intended, i. e., there is no starting point fixed at all. Those words by indicating the lots and block, enable us to *104locate the corner intended. They cannot, therefore, be rejected in any inquiry as to what was meant to be conveyed. If so, the inevitable conclusion is that the intention was to convey the south one-third of the lots.
If the intention to convey a particular tract is clear, although the parties have given an incorrect specific description of it, the tract will pass. (Worthington vs. Hilyer, 4 Mass. 196.) Or, in the language of the court in that case, if the description be sufficient to ascertain the estate intended to be conveyed, although the estate will not agree to some of the particulars in the description, yet it shall pass by the conveyance, that the intent of the parties may be effected. (See also Bosworth vs. Sturtevant, 2 Cush. 392.)
It is, indeed, a well known rule of construction that a precedent particular description shall not be impaired by a subsequent general description or reference. But this is not that case, for without the subsequent general description, here is no precedent particular description at all, but unintelligible words only.
It is another general rule that what is most material and most certain, will control that which is less material and less certain. (Doe vs. Thompson, 5 Cowen, 371.)
Much more will that which is of itself clear and certain, control what without it is wholly uncertain and senseless. (Myers vs. Ladd, 26 Ill. 415.) The “ south one-third of lots six and seven” is in itself a clear and definite description, as much so as lots six and seven would be.
It seems to us that the respondent gives up his whole case, when he admits that if the line on Jackson street had been more than one.hundre<| and fifty feet long, he would be limite^ to his one hundred feet, and appellant would have had the surplus — for that could only be because the deed conveyed the south one-third of the lots.
*105If these words are to have no effect on the construction of the grant, and the particular description contained, as respondent says it does, a fixed starting point irrespective of them, no reason can be given why the appellant should take more than his fifty feet south of such starting point.
But, again, if we avail ourselves of the words “ the south one-third of lots six and seven,” to locate the corner'of Jackson and Fifth streets, mentioned in the precedent particular description, we have then two- descriptions-in this deed; one of a strip fifty feet wide commencing at a point one hundred feet south of said corner, the other comprised in the said words “ being the south one-third,” &c.
As the two would be irreconcilable, and it would be doubtful upon the face of the deed which was right, the familiar rule of law applies, that if there be a doubt as to the construction <?f a deed poll, it shall be taken most favorably for the grantee.
If, therefore, there be two descriptions of the land conveyed, which do not coincide, the grantee is entitled to hold by that which will' be most beneficial to him. Melvin vs. Proprietors, &c., 5 Met. 15; Esty vs. Baker, 50 Maine, 525; Vance vs. Fore, 24 Cal. 443; 3 Washburn Real Prop., p. 343.
If our construction of this deed is correct, the jury should have been instructed that it did convey to the defendant the strip in question, and that he was entitled to a verdict. On a new trial the final result must be the same as on this. It is, therefore, immaterial in its effects on the rights of the parties that the jury disregarded the erroneous instruction of the judge.
Order appealed from reversed